Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.  Claims 1-5 and 7-21 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-21 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 9,588,516 B1 (herein “Gurel”) and further in view of Patent No.: US 11,107,360 B1 (herein “Kimchi”).

Claims 1 and 13
Consider claim 1, Gurel teaches a system (see Gurel Fig. 2) for enhancing airport and aircraft operations, comprising: 
an airport monitoring subsystem comprising an autonomous detection unit maintained at or near an airport, (see Gurel  Fig. 2, col. 5 lines 32-44, note Flight Planning System 200 as a component of Ground Control System 213 and User Device 212), where the detection unit comprises: 
an ADS-B radio receiver connected to an antenna and operable to receive ADS-B transmissions from a plurality of vehicles (see Gurel  Fig. 2, col. 5 lines 17-31 note communicate over wired or wireless channels, therefore a receiver is inherent.  Gurel col. 5 lines 10-16 explain that the ADS-B may be used); 
a processor (see Gurel Fig. 2, col. 5 lines 32-44, note processor) and 
a memory storing (see Fig. 2, col. 5 lines 32-44, note memory) instructions which, when executed by the processor, cause the processor to: 
define a group of pre-established vehicle operations comprising at least two of: a landing, a takeoff, a flyover, a transitioning movement, an anticipated runway incursion, taxiing, a stable approach, a spot landing, a traffic pattern movement, a stop and go movement, and a touch and go movement (see Gurel col. 3 lines 23-27, col. 7 lines 21-24, note landing, a deviation from the flight plan, a transition in speed, crossing the geofence boundary);
define a geofence volume (see Gurel Fig. 3, col. 13 lines 1-8 note FPS 200 may create the geofence); 
receive an ADS-B transmission from the ADS-B radio receiver when a first one of the plurality of vehicles is entering, within or leaving the defined geofence volume (see Gurel col. 13 lines 8-20, col. 20 line 65-col. 21 line 14  note determining that the UAV is about to enter or exit a geofence); 
detect whether the first one of the plurality of vehicles is performing a pre-established vehicle operation from the group of pre-established vehicle operations (see Gurel col. 3 lines 23-27, col. 7 lines 21-24, note landing, a deviation from the flight plan, a transition in speed); and 
receive an ADS-B transmission from the ADS-B radio receiver when a second one of the plurality of vehicles is entering, within or leaving the defined geofence volume (see Gurel col. 13 lines 8-20, col. 20 line 65-col. 21 line 14  note determining that the UAV is about to enter or exit a geofence.  Gurel Fig. 2 shows UAV 234A, 234B, and 234C); 
detect whether the second one of the plurality of vehicles is performing a pre-established vehicle operation from the group of pre-established vehicle operations (see Gurel col. 3 lines 23-27, col. 7 lines 21-24, note landing, a deviation from the flight plan, a transition in speed); and 
upon detecting that first one or the second one of the plurality of vehicles is performing a pre-established vehicle operation, generate a detected event notification (see Gurel col. 13 lines 8-20, col. 14 lines 51-54 the UAV can navigate to a landing location or warn the operator of the UAV with an audible alert).
Gurel fails to teach that the vehicles are manned vehicles.  Kimchi teaches an autonomous air traffic control system detecting manned or unmanned aerial vehicles within a field of view of a set of sensors when the aerial vehicles perform takeoff operations, landing operations, taxiing operations, etc with the field of view and performing a corresponding function when the aerial vehicle is detected (see Kimchi col. 4 lines 5-24, col. 10 lines 21-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurel to include the recited teaching of Kimchi.  Such a modification would improve Gurel by ensuring safe and efficient operations by improving coordination and cooperation of both manned and unmanned aerial vehicles (see Kimchi col. 3 lines 41-50).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 2
Consider claim 2, Gurel as modified by Kimchi teaches wherein the airport monitoring subsystem further comprises an airport DataComm unit, wherein the DataComm unit comprises a data modem/router connected to the detection unit and a network (see Gurel Fig. 1, Fig. 2, col. 22 line 58 – col. 23 line 11 note the FPS using wireless based and wired/cable-based mediums).



Claim 3
Consider claim 3, Gurel as modified by Kimchi teaches wherein the detection unit receives ADS-B transmissions from the first or second one of the plurality of manned vehicles while the first or second one of the plurality of manned vehicles is on the ground (see Gurel col. 6 line 44 – col. 7 line 5 transmitting locations for landing and take off).

Claim 4
Consider claim 4, Gurel as modified by Kimchi teaches wherein the detection unit records, from the received ADS-B transmission, one or more of the position (see Gurel col. 14 lines 26-46 note receiving the geospatial position of the UAV in-flight), altitude, groundspeed, track, transponder code, identification code, tail number and on ground status in detecting that the first or second one of the plurality of manned vehicles is performing a pre-established manned vehicle operation.

Claim 5
Consider claim 5, Gurel as modified by Kimchi teaches wherein the geofence volume comprises one of: an area around an airport, an area around an airport runway, a time period (see Gurel col. 12 lines 44-67 note particular time period) and a noise sensitive area.

Claim 8
Consider claim 8, Gurel as modified by Kimchi teaches wherein the instructions further cause the processor to determine if one or more of the plurality of manned vehicles is on a tracking list (see Gurel col. 14 lines 55-67 note record UAV geospatial position to keep track of it’s flight path) or to be placed on a tracking list.

Claim 9
Consider claim 9, Gurel as modified by Kimchi teaches further comprising a sensor comprising at least one of: a radar sensor, a LiDAR sensor (see Gurel col. 3 lines 51-53 note Lidar), a forward looking infrared (FLIR) sensor and a wildlife sensor.
Claim 10
Consider claim 10, Gurel as modified by Kimchi teaches wherein the geofence volume is static (see Gurel col 13 lines 21-35 note choosing a property boundary as the flight boundary geofence).

Claim 11
Consider claim 11, Gurel as modified by Kimchi teaches wherein the geofence volume is dynamic (see Gurel col. 12 lines 62-65 note the geofence has dynamic aspects where the geofence may increase or decrease in size based on various conditions).

Claim 12
Consider claim 12, Gurel as modified by Kimchi teaches wherein the notification comprises an ADS-B Out or other transmission to the manned vehicle (see Gurel col. 13 lines 8-20, col. 14 lines 51-54 note direct the UAV to land or warn the operator of the UAV).

Claim 14
Consider claim 14, Gurel as modified by Kimchi teaches wherein the first operation is different from the second operation (see Gurel col. 3 lines 23-27, col. 7 lines 21-24, note landing, a deviation from the flight plan, a transition in speed). 

Claim 15
Consider claim 15, Gurel as modified by Kimchi teaches wherein the instructions further cause the processor to query an external data system based upon the received ADS-B transmission and build a merged data record  (see Gurel Fig. 2, col. 10 lines 20-47 FPS 200 determines if new or updated flight package information is in the database record), and where the notification comprises one of: a safety analysis for the first or second manned vehicle (see Gurel col. 6 lines 44-48 safe locations for the UAV to take-off or land), a noise violation, a weather report at the time of the detected operation, a landing fee assessment and a mis-configured ADS-B installation for the first or second manned vehicle.
Claim 16
Consider claim 16, Gurel teaches a method, comprising:
receiving, via a radio receiver of an autonomous detection unit in communication with an antenna mounted at or near an airport, an ADS-B transmission from a vehicle (see Gurel col. 3 lines 23-27, col 6 lines 1-20, col. 13 lines 8-20 note detecting that the UAV has crossed a boundary of a geofence and instruction the UAV to return to a landing location where the geofence is set as a property boundary, an airport is a type of property); 
determining, from the ADS-B transmission that the vehicle is performing a pre-established vehicle operation in relationship to the airport (see Gurel col. 13 lines 8-20 the UAV is outside of the flight boundary geofence the UAV may detect a contingency condition and direct the UAV to return to a predefined landing location); 
querying, by a host in communication with the detection unit, an external data system based upon the received ADS-B transmission to obtain identification information associated with the vehicle (see Gurel Fig. 2, col. 10 lines 20-47 FPS 200 determines if new or updated flight package information is in the database record for the device identifier of the vehicle); 
generating a detected event notification based on the identification information and determining that the vehicle is performing the pre-established vehicle operation in relation to an airport (see Gurel col. 13 lines 8-20, col. 14 lines 51-54 the UAV can navigate to a landing location or warn the operator of the UAV with an audible alert upon detecting the UAV crossing the geofence boundary).
Gurel fails to teach that the vehicles are manned vehicles.  Kimchi teaches an autonomous air traffic control system detecting manned or unmanned aerial vehicles within a field of view of a set of sensors when the aerial vehicles perform takeoff operations, landing operations, taxiing operations, etc with the field of view and performing a corresponding function when the aerial vehicle is detected (see Kimchi col. 4 lines 5-24, col. 10 lines 21-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurel to include the recited teaching of Kimchi.  Such a modification would improve Gurel by ensuring safe and efficient operations by improving coordination and cooperation of both manned and unmanned aerial vehicles (see Kimchi col. 3 lines 41-50).
Claim 17
Consider claim 17, Gurel as modified by Kimchi teaches further comprising receiving the ADS-B transmission from the manned vehicle while the vehicle is on the ground (see Gurel col. 6 line 44 – col. 7 line 5 transmitting locations for landing and take off).

Claim 18
Consider claim 18, Gurel as modified by Kimchi teaches wherein the pre-established manned vehicle operation comprises a landing, a takeoff, a flyover, a transiting movement, an anticipated runway incursion, taxiing, a stable approach, a spot landing, a traffic pattern movement, a stop and go movement or a touch and go movement (see Gurel col. 3 lines 23-27, col. 7 lines 21-24, note landing, a deviation from the flight plan, a transition in speed, crossing the geofence boundary).

Claim 19
Consider claim 19, Gurel as modified by Kimchi teaches wherein the notification comprises one of: a safety analysis for the manned vehicle (see Gurel col. 6 lines 44-48 safe locations for the UAV to take-off or land), a noise violation, a weather report at the time of the detected operation, a landing fee assessment and a mis-configured ADS-B installation for the manned vehicle.

Claim 20
Consider claim 20, Gurel as modified by Kimchi teaches wherein the geofence volume comprises one of: an area around an airport, an area around an airport runway, a time period (see Gurel col. 12 lines 44-67 note particular time period) and a noise sensitive area.

Claim 21
Consider claim 21, Gurel as modified by Kimchi teaches wherein the autonomous detection unit is detached from the plurality of manned vehicles (see Kimchi Fig. 7, col. 2 lines 3-14, col. 19 lines 46-51 the air traffic control system executed on a computer system in association with an airport, airfield, airstrip, aerodrome, etc. which may communicate with aerial vehicles).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurel as modified by Kimchi, and further in view of Pub No.: US 2019/0019638 A1 (herein “Humphreys”).

Claim 7
Consider claim 7, Gurel as modified by Kimchi fails to teach wherein the instructions further cause the processor to identify suspected mis-configured ADS-B installations in one or more of the plurality of manned vehicles.  Humphreys teaches that the FAA mandates requiring pilot ADS-B Out system status notifications such as ADS-B FAIL (see Humphreys [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurel as modified by Kimchi to include the recited teaching of Humphreys.  Such a modification would improve Gurel as modified by Kimchi by satisfying FAA mandates (see Humphreys [0024]). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647